PER CURIAM:
Ju Lin, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing his appeal from the Immigration Judge’s decision denying Lin’s motion to reopen and reconsider. We have reviewed the administrative record and find no abuse of discretion in the denial of relief on Lin’s motion. See 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1) (2008). We accordingly deny the petition for review for the reasons stated by the Board. See In re: Lin (B.IA. May 9, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.